UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-2306


TOLL BROTHERS, INCORPORATED, a Pennsylvania Corporation,

                  Plaintiff – Appellee,

             v.

JAMES G. GORE, JR.; JENNIFER J. GRAFTON-GORE,

                  Defendants – Appellants.



Appeal from the United States District Court for the Northern
District of West Virginia, at Martinsburg. John Preston Bailey,
Chief District Judge. (3:07-cv-00092-JPB-JES)


Submitted:    April 22, 2009                  Decided:   May 28, 2009


Before NIEMEYER, MICHAEL, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James G. Gore, Jr., Jennifer J. Grafton-Gore, Appellants Pro Se.
Charles Francis Printz, Jr., BOWLES, RICE, MCDAVID, GRAFF &
LOVE, PLLC, Martinsburg, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            James G. Gore, Jr., and his wife, Jennifer J. Grafton-

Gore, appeal the district court’s order and judgment granting

Plaintiff summary judgment on its breach of contract claim and

denying Defendants summary judgment on their counterclaims, and

its judgment imposing sanctions on Defendants.              We have reviewed

the record and find no reversible error.          Accordingly, we affirm

the district court’s judgments.         See Toll Bros., Inc. v. Gore,

No. 3:07-cv-00092-JPB-JES (N.D. W. Va. Nov. 12, 2008; Nov. 17,

2008).     We dispense with oral argument because the facts and

legal    contentions   are   adequately   presented    in     the    materials

before   the   court   and   argument   would   not   aid    the    decisional

process.

                                                                      AFFIRMED




                                    2